Ransom, S.
—This application is for leave to issue execution against the administratrix of the estate of the decedent upon a judgment recovered against her as such administratrix. No disclosure is made by the petition, or otherwise, as to the extent of the assets which the intestate has left, or as to their sufficiency to satisfy claims having an equal or prior right to payment, or as to whether there are any such claims. It is necessary that the surrogate should be fully informed as to these matters to enable him to decide whether or not to authorize the issuing of an execution. Eor the purpose of obtaining such information, I direct the administratrix to file an intermediate account. Section 2723, subd. 1, Code Civ. Pro.; Hauselt v. Gano, 1 Dem., 36, 38; Peters v. Carr, 2 id., 22; Sippel v. Macklin, 2 id., 219.